DETAILED ACTION
Claim(s) 7-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections - 35 USC § 102
	Applicant arguments and amendments made in response to the rejection(s) of claim(s) 7-14 under 35 USC 102 in the Non-Final Rejection mailed September 17, 2021 have been considered. Responsive to amendments, the 102 rejection has been updated.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (USPGPub No. 2019/0199477).

In regards to claim(s) 7 and 13, Park (USPGPub No. 2019/0199477) teaches a terminal comprising ([Fig. 52] teaches a terminal, user equipment 1, comprising a transmitter, 10 and a processor 40): 
a transmitter that transmits uplink data and uplink control information using an uplink shared channel ([Fig. 51, Ref 5120] teaches transmitting uplink control information using an uplink shared channel, PUSCH, and [Par. 87] teaches transmitting data and UCI on PUSCH simultaneously, “[0087]…if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH…” ); and 
a processor that determines, based on a bandwidth allocated to the uplink shared channel, one or more resource elements, wherein the one or more resource elements have a time interval and a frequency interval and are used for mapping the uplink control information ([Fig. 11] illustrates based on a bandwidth allocated to the uplink shared channel, “PUSCH region”, one or more resource elements, where the one or more resource elements have a time interval and frequency interval and are used for mapping the uplink control information, note the resource elements, the individual boxes/squares within the PUSCH region ).
wherein the processor maps the uplink control information, in the time interval and the frequency interval, to the one or more resource elements and
wherein the processor determines, based on the bandwidth allocated to the uplink shared channel, the one or more resource elements to which the uplink control information is mapped in the time interval and the frequency interval ([Fig. 11] illustrates a bandwidth allocated to the uplink shared channel, a “PUSCH region” which spans from the 3rd symbol to the 12th symbol on the tine axis, and occupies all subcarriers on the frequency axis. [Fig. 11] also illustrates one or more resource elements to which uplink control information is mapped in the time and frequency interval, note Coded UCI bits, which are shaded as black resource elements/squares within the PUSCH region  ).

In regards to claim(s) 14, Park (USPGPub No. 2019/0199477) teaches a base station ([Fig. 52] illustrates a base station 100 with a receiver 120 and processor 140)
a receiver that receives the uplink data and the uplink control information on the uplink shared channel ([Par. 178] and [Fig. 11] teach where the terminal simultaneously transmit uplink data and UCI on the PUSCH. [Par. 67] teaches where the base station functions as a reception end for an uplink communication.); and 
a processor that determines, based on a bandwidth allocated to the uplink shared channel, one or more resource elements, wherein the one or more resource elements have a time interval and a frequency interval and are used for mapping the uplink control information ([Fig. 11] illustrates based on a bandwidth allocated to the uplink shared channel, “PUSCH region”, one or more resource elements, where the one or more resource elements have a time interval and frequency interval and are used for mapping the uplink control information, note the resource elements, the individual boxes/squares within the PUSCH region ).
wherein the processor maps the uplink control information, in the time interval and the frequency interval, to the one or more resource elements and
wherein the processor determines, based on the bandwidth allocated to the uplink shared channel, the one or more resource elements to which the uplink control information is mapped in the time interval and the frequency interval ([Fig. 11] illustrates a bandwidth allocated to the uplink shared channel, a “PUSCH region” which spans from the 3rd symbol to the 12th symbol on the tine axis, and occupies all subcarriers on the frequency axis. [Fig. 11] also illustrates one or more resource elements to which uplink control information is mapped in the time and frequency interval, note Coded UCI bits, which are shaded as black resource elements/squares within the PUSCH region  ).


In regards to claim(s) 15, Park (USPGPub No. 2019/0199477) teaches a system comprising a  terminal  ([Fig. 52] teaches a terminal, user equipment 1, comprising a transmitter, 10 and a processor 40) and a base station ([Fig. 52] illustrates a base station 100 with a receiver 120) wherein:
the terminal comprises: 
a transmitter that transmits uplink data and uplink control information using an uplink shared channel ([Fig. 51, Ref 5120] teaches transmitting uplink control information using an uplink shared channel, PUSCH, and [Par. 87] teaches transmitting data and UCI on PUSCH simultaneously, “[0087]…if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH…” ); and 
a processor that determines, based on a bandwidth allocated to the uplink shared channel, one or more resource elements, wherein the one or more resource elements have a time interval and a frequency interval and are used for mapping the uplink control information ([Fig. 11] illustrates based on a bandwidth allocated to the uplink shared channel, “PUSCH region”, one or more resource elements, where the one or more resource elements have a time interval and frequency interval and are used for mapping the uplink control information, note the resource elements, the individual boxes/squares within the PUSCH region ).
wherein the processor maps the uplink control information, in the time interval and the frequency interval, to the one or more resource elements and
wherein the processor determines, based on the bandwidth allocated to the uplink shared channel, the one or more resource elements to which the uplink control information is mapped in the time interval and the frequency interval ([Fig. 11] illustrates a bandwidth allocated to the uplink shared channel, a “PUSCH region” which spans from the 3rd symbol to the 12th symbol on the tine axis, and occupies all subcarriers on the frequency axis. [Fig. 11] also illustrates one or more resource elements to note Coded UCI bits, which are shaded as black resource elements/squares within the PUSCH region  ).
the base station comprises: 
a receiver that receives the uplink data and the uplink control information on the uplink shared channel ([Par. 178] and [Fig. 11] teach where the terminal simultaneously transmit uplink data and UCI on the PUSCH. [Par. 67] teaches where the base station functions as a reception end for an uplink communication.).


In regards to claim 8, Park teaches the terminal according to claim 7, wherein the processor maps the uplink data to at least one resource element other than the one or more resource elements that are used for mapping the uplink control information ([Fig. 11] illustrates where the processor maps the uplink data, coded data bits, to at least one resource element other than the one or more resource elements that are used for mapping the uplink control information, coded UCI bits).

In regards to claim 9, Park teaches the terminal according to claim 7, wherein, regardless of a multiplexing position of the uplink control information, the processor overwrites the uplink data, which is mapped to at least one resource element, with the uplink control information ([Fig. 11] teaches wherein regardless of the multiplexing position of the UCI, the processor overwrites the uplink data which is mapped to at least one resource element with the uplink control information, by puncturing the data).

In regards to claim 10, Park teaches the terminal according to claim 7, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).

In regards  to claim 11, Park teaches the terminal according to claim 8, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).


In regards to claim 12, Park teaches the terminal according to claim 9, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476